IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 317
                                           :
REAPPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                      : DOCKET
PENNSYLVANIA                               :




                                         ORDER


PER CURIAM


         AND NOW, this 19th day of January, 2022, Gretchen A. Mundorff, Esquire, Fayette

County, is hereby reappointed as a member of the Disciplinary Board of Pennsylvania for

a term of three years, commencing April 1, 2022.